—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in failing to impose the sentence promised at the time of defendant’s guilty plea. “County Court sufficiently demonstrated in the record that proper sentencing criteria counseled imposition of a different sanction than that agreed to originally” (People v Schultz, 73 NY2d 757, 758). Defendant did not change his position in reliance upon the plea bargain, and defendant was given the opportunity to withdraw his guilty plea. We reject the contention that defendant was entitled to specific performance of the plea bargain because the prosecutor threatened to seek a superseding indictment if defendant withdrew his guilty plea. We conclude that, given defendant’s extensive criminal record, the sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Sirkin, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.